NUMBER 13-15-00238-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                    IN RE GEORGE SIMO


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        Relator, George Simo, filed a petition for writ of mandamus in the above cause on

May 22, 2015. Through this original proceeding, relator seeks to compel the trial court

to: (1) vacate a September 11, 2014 order excluding evidence; (2) vacate an April 22,

2015 order granting partial summary judgment; and (3) grant relator’s plea to the

jurisdiction.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to the extraordinary relief of a writ of mandamus, the relator must

show that the trial court committed a clear abuse of discretion for which the relator has

no adequate remedy at law. In re Frank Motor Co., 361 S.W.3d 628, 630 (Tex. 2012)

(orig. proceeding); In re Olshan Found. Repair Co., LLC, 328 S.W.3d 883, 887 (Tex.

2010) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (orig.

proceeding). The relator has the burden of establishing both prerequisites to mandamus

relief. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding). This burden

is a heavy one. Id.; Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994)

(orig. proceeding).

       A trial court abuses its discretion if it reaches a decision so arbitrary and

unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails to

correctly analyze or apply the law. In re Olshan Found. Repair Co., LLC, 328 S.W.3d at

888; Walker, 827 S.W.2d at 840. The second requirement for mandamus relief, that the

relator has no adequate remedy by appeal, “has no comprehensive definition” and is

decided on a case-by-case basis. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex.

2005) (orig. proceeding) (citing In re Prudential Ins. Co. of Am., 148 S.W.3d at 136).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief.      See In re Prudential Ins. Co. of Am., 148 S.W.3d at 135–36.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

                                                  PER CURIAM

Delivered and filed the
26th day of May, 2015.

                                              2